UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 14, 2012 PRIVATEBANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-34066 36-3681151 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 120 S. LaSalle Chicago, Illinois (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(312) 564-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 8.01OTHER EVENTS On November 14, 2012, PrivateBancorp, Inc. (the “Company”) issued a press release announcing that it had repurchased in full the warrant that was issued to the U.S. Department of Treasury in connection with the Company’s participation in the Trouble Asset Relief Program (TARP) Capital Purchase Program.The warrant, relating to the right to purchase 645,013 shares of common stock of the Company at $28.35 per share, was repurchased at the mutually agreed upon price of $1.225 million.Attached as Exhibit 99.1 is a copy of the related press release which is incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. ExhibitsDescription Press release dated November 14, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 14, 2012PRIVATEBANCORP, INC. By:/s/Kevin M. Killips Kevin M. Killips Chief Financial Officer INDEX TO EXHIBITS ExhibitDescription 99.1 Press release dated November 14, 2012
